KIRKPATRICK,
District Judge. This is an application for an order that the defendant produce before the master for an accounting for profits and damages for infringement of letters patent certain correspondence leading up to the sale of certain machines containing infringing devices and designated in this proceeding. I am of the opinion that under the provision of equity rule 77 the complainant is entitled to the production of this correspondence as being applicable to the subject-matter of the reference.
An order may be entered accordingly.